Title: To George Washington from Edmund Randolph, 7 January 1794
From: Randolph, Edmund
To: Washington, George


          
            Philadelphia January 7. 1794.
          
          The Secretary of State, after reviewing the letters from our Ministers, unanswered, has
            the honor to report to the President as follows:
          Three of those letters are from Messrs Carmichael and Short jointly of June 6th Aug.
            15th and Sep. 29th in the last year. The first, which is the only important one, pressed
            for new instructions, adapted to the new relations, which had sprung up between the
            different powers of Europe, as well as to the unpromising appearance of the negotiation.
            But as Mr Blake, the messenger to Madrid was to sail by direction in October, so as to
            be here about the middle of the last month, and the intelligence by him must essentially
            govern the conduct of our government, it is submitted to the President, whether it may
            not be better to postpone further, any decisive measures.
          The same observations, apply to the postponement of an answer to Mr Short’s separate
            letters of June 7. July 1. and Augt 20. 1793. They relate entirely to his associated
            mission, except where they convey information, to which no answer was expected.
          No other letter from Mr Morris is now to be acted upon, but that of June 25. 1793; and
            no part even of it requires a reply, except the Decree of France, which has been so
            often made and revoked, and at length comprehends the Ship Laurens of South Carolina.
            But the dispatches, hourly expected from france, cannot but give the tone to our
              animadversions.
          Mr Pinckney’s letters are dated July 8. Augt 1. 15. 27. & 28. and Sept. 25. &
            27. 1793. That of aug. 15. being in cypher, appears to have been decyphered; but the
            solution is either mislaid or in the hands of Congress. Nothing can yet be answered,
            except the receipt of the copper. For the piracy on an American vessel by a french frigate—Philip Wilson’s case—and that of the Marquis la
            Fayette, will become distinct subjects for the consideration of the President. Congress
            are occupied with the Severities of the British Government, which constitute the
            weightier parts of Mr Pinckney’s correspondence; and the infraction of neutral rights,
            and the contest for the security of our Seamen will doubtless come into view.
          Altho’ Mr Humphreys’ letters are more numerous being of Aug. 4. 15. & 25. Sep. 1.
            3. 13. 16. 17. & 26 Oct. 3. 6. 7 & 8. 1793. none of them are pressing; being
            letters of intelligence principally.
          As to Mr Dumas, even if he can be called a diplomatic character, his letters of may 1.
            June 22. July 13, and August 14. are only effusions of the pen. But it appears from a
            memorandum of Mr Jefferson, that Mr Dumas a considerable time ago suggested the
            propriety of selling the Hôtel at the Hague, which perhaps cannot be too soon attended
              to.
          It is designed, therefore, at present, to prepare for Mr Pinckney, Mr Morris, Messrs
            Carmichael and Short, and Mr Short, letters to be laid before the President; acknowledging the receipt of theirs, notifying the change of the officer
            in the department of State, and containing such other matters as
            may relate to them particularly, and any intelligence founded upon public documents in
            the United States.
          
            Edm: Randolph.
          
        